






















































AMERIPRISE ADVISOR GROUP DEFERRED COMPENSATION PLAN


Effective January 1, 2016




--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1 DEFINITIONS    1
ARTICLE 1A AVAILABLE SHARES    7
ARTICLE 2 ANNUAL PARTICIPANT DEFERRALS    8
ARTICLE 3 STOCK BONUSES    12
ARTICLE 4 DISCRETIONARY ALLOCATIONS    13
ARTICLE 5 INVESTMENT OPTIONS, INVESTMENT ADJUSTMENTS AND TAXES    14
ARTICLE 6 BENEFICIARY DESIGNATION    18
ARTICLE 7 EFFECTS OF CERTAIN EVENTS    19
ARTICLE 8 AMENDMENT AND TERMINATION    22
ARTICLE 9 ADMINISTRATION    23
ARTICLE 10 CLAIMS PROCEDURES    24
ARTICLE 11 TRUST    26
ARTICLE 12 MISCELLANEOUS    27




--------------------------------------------------------------------------------




AMERIPRISE ADVISOR GROUP DEFERRED COMPENSATION PLAN


Effective January 1, 2016


Purpose


The purposes of the Plan are to provide a means for the deferral of Eligible
Compensation by Eligible Deferral Employees, and to provide specified benefits
to Eligible Employees, in each case, who contribute materially to the continued
growth, development and future business success of Ameriprise Financial, Inc.
and its subsidiaries. The Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.


Article 1
Definitions


For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this Article
1:


1.1.“Aggregate Vested Balance” shall mean, with respect to the Plan Accounts of
any Participant as of a given date, the sum of the amounts that are or have
become vested under all of the Participant’s Plan Accounts, as adjusted to
reflect all applicable Investment Adjustments and all prior withdrawals and
distributions, in accordance with Article 5 and the provisions of the applicable
Annual Enrollment Materials and Award Materials.


1.2.“Amended Distribution Election Form” shall mean the written form (which may
be in an electronic format in accordance with Article 12.20) required by the
Committee to be signed and submitted by a Participant to effect a permitted
change in the Distribution Election previously made by the Participant under any
Distribution Election Form.


1.3.“Annual Deferral Account” shall mean a notional, bookkeeping account
established under the Plan to reflect the Participant’s Annual Participant
Deferral for a Plan Year, as adjusted to reflect all applicable Investment
Adjustments and all prior withdrawals and distributions in accordance with
Article 5 and the provisions of the applicable Annual Enrollment Materials.


1.4.“Annual Election Form” shall mean the written form (which may be in an
electronic format in accordance with Article 12.20) required by the Committee to
be signed and submitted by a Participant in connection with the Participant’s
deferral election with respect to a given Plan Year.


1.5.“Annual Enrollment Forms” shall mean, for any Plan Year, the Annual Election
Form, the Distribution Election Form and any other forms or documents which may
be required of a Participant by the Committee, in its sole discretion.


1.6.“Annual Enrollment Materials” shall mean, for any Plan Year, the Plan Guide,
the Annual Enrollment Forms and any other forms, documents or materials
concerning the terms of any Annual Participant Deferral for such Plan Year.


1.7.“Annual Participant Deferral” shall mean the aggregate amount deferred by a
Participant in respect of a particular Plan Year under Article 2.


1.8.“Award Materials” shall mean the award agreement or similar documentation
and any other forms or documents evidencing the terms of a Stock Bonus or
Discretionary Allocation awarded under the Plan.




--------------------------------------------------------------------------------






1.9.“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
a distribution of a Participant’s Plan Accounts in the event of the
Participant’s death.


1.10.“Beneficiary Designation Form” shall mean the written form (which may be in
an electronic format in accordance with Article 12.20) to designate the
Participant’s Beneficiary last signed and submitted by a Participant and
accepted by the Committee.


1.11.“Board” shall mean the board of directors of the Company.


1.12.“Change in Control” shall mean any transaction or series of transactions
that constitutes a change in the ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, in each case within the meaning of Section 409A.


1.13.“Claimant” shall have the meaning set forth in Article 10.01.


1.14.“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and all regulations, interpretations and administrative
guidance issued thereunder.


1.15.“Committee” shall mean the Compensation and Benefits Committee of the
Company or such other committee designated by the Board to administer the Plan.
Any reference herein to the Committee shall be deemed to include any person to
whom any duty of the Committee has been delegated pursuant to Article 9.02.


1.16.“Company” shall mean Ameriprise Financial, Inc., a Delaware corporation,
and any successor to all or substantially all of its assets or business.


1.17.“Company Stock” shall mean the common stock, par value $0.01 per share, of
the Company.


1.18.“Company Stock Fund” shall mean the Investment Option that relates to the
performance of Company Stock.


1.19.“Designation Date” shall mean the date or dates as of which a designation
of investment directions by a Participant pursuant to Article 5, or any change
in a prior designation of investment directions by a Participant pursuant to
Article 5, shall become effective. The Designation Date in any Plan Year shall
be determined by the Committee; provided, however, that each trading day of the
New York Stock Exchange shall be available as a Designation Date unless the
Committee selects different Designation Dates.


1.20.“Disability” shall mean, with respect to a Participant, the Participant (a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of an Employer. In making its
determination, the Committee shall be guided by the prevailing authorities
applicable under Section 409A.


1.21.“Discretionary Allocation” shall mean the amount, if any, credited by an
Employer to a Participant under Article 4.




--------------------------------------------------------------------------------






1.22.“Discretionary Allocation Account” shall mean a notional, bookkeeping
account established under the Plan to reflect the amount credited with respect
to a Participant’s Discretionary Allocation in accordance with Article 4 and the
provisions of the applicable Award Materials, as adjusted to reflect all
applicable Investment Adjustments and all prior withdrawals and distributions.


1.23.“Discretionary Allocation Valuation Date” shall mean with respect to the
amount of any Discretionary Allocation to be credited in Share Units or
Investment Units, the date used to determine the Discretionary Allocation Market
Value of a share of Company Stock or the share, unit or other measure of an
interest in the applicable Investment Option for purposes of determining the
number of Share Units and Investment Units, respectively, to be credited to a
Participant’s Discretionary Allocation Account.


1.24.“Discretionary Allocation Market Value” of a share of Company Stock with
respect to a Discretionary Allocation shall mean the Fair Market Value thereof
on the Reference Date.


1.25.“Distribution Election” shall mean an election made in accordance with
Article 2.09 or deemed made in accordance with Article 2.11.


1.26.“Distribution Election Form” shall mean the written form (which may be in
an electronic format in accordance with Article 12.20) required by the Committee
to be signed and submitted by a Participant with respect to the Participant’s
Distribution Election for a given Plan Year.


1.27.“Elective Deductions” shall mean the deductions made from a Participant’s
Eligible Compensation for amounts voluntarily deferred or contributed by the
Participant pursuant to all qualified and non-qualified compensation deferral
plans, including, without limitation, amounts not included in the Participant’s
gross income under Sections 125, 132(f)(4), 402(e)(3) or 402(h) of the Code;
provided, however, that all such amounts would have been payable in cash to the
Participant had there been no such plan.


1.28.“Eligible Compensation” shall mean, for any Plan Year, the base salary,
commissions, bonus or other items of compensation, including any Elective
Deductions, designated by the Committee in the applicable Annual Enrollment
Materials as eligible for deferral under the Plan for such Plan Year.


1.29.“Eligible Deferral Employee” shall mean an Employee of an Employer who is a
member of a select group of management or a highly compensated Employee and who
meets eligibility criteria established by the Committee in its sole discretion
to make an Annual Participant Deferral for a given Plan Year, and may also be an
Eligible Employee.


1.30.“Eligible Employee” shall mean an Employee of an Employer who meets
eligibility criteria established by the Committee in its sole discretion to
receive Stock Bonuses or a Discretionary Allocations under the Plan.


1.31.“Employee” shall mean a person who is an employee of any Employer, as
determined by the Committee in its sole discretion.


1.32.“Employer” shall mean, as applicable, the Company and any of the Company’s
subsidiaries listed on Schedule A attached hereto, as such Schedule A may be
amended by the Committee, in its sole discretion, from time to time.






--------------------------------------------------------------------------------




1.33.“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.


1.34.“Fair Market Value” shall mean:


(a)with respect to a share of Company Stock or a Share Unit on a given date, the
per-share closing price of Company Stock as reported on the NYSE composite tape
on such date, or, if there is no such reported sale price of Company Stock on
the NYSE composite tape on such date, then the per-share closing price of
Company Stock as reported on the NYSE composite tape on the last previous day on
which sale price was reported on the NYSE composite tape. If at any time the
Company Stock is no longer listed or traded on the NYSE, the Fair Market Value
of a share of Company Stock or a Share Unit shall be calculated in such manner
as may be determined by the Committee in its good faith judgment; and


(b)with respect to a share, unit or other measure of an interest in an
Investment Option (other than Company Stock) or an Investment Unit, the
per-share, per-unit or per-other interest closing price of the relevant
Investment Option as reported on the exchange on which such Investment Option is
listed and traded on such date, or, if there is no such reported sale price on
such date, then the applicable closing price as reported on the exchange on the
last previous day on which sale price was reported by such exchange. If at any
time an Investment Option is not listed or traded on an exchange, the Fair
Market Value of a share, unit or other measure of an interest in the Investment
Option or the Investment Unit shall be calculated in such manner as may be
determined by the Committee in its good faith judgment.


1.35.“Investment Adjustment” shall mean an adjustment made to the balance of any
Plan Account in accordance with Article 5 to reflect the performance of Company
Stock or Investment Options pursuant to which the value of the Plan Account or
portion thereof is measured.


1.36.“Investment Agent” shall mean the person appointed by the Committee or the
Trustee to allocate the Plan Accounts of Participants in accordance with their
respective investment directions pursuant to Article 5, or if no person is so
designated, the Committee.


1.37.“Investment Option” shall mean a hypothetical investment made available
under the Plan from time to time by the Committee for purposes of valuing Plan
Accounts. Investment Options shall include the Required Investment Options and
any other Investment Options (including the Company Stock Fund) made available
by the Committee pursuant to Article 5. In the event that an Investment Option
ceases to exist or is no longer to be an Investment Option, the Committee may
designate a substitute Investment Option for the discontinued Investment Option.


1.38.“Investment Unit” shall mean a unit credited to a Participant’s Plan
Accounts pursuant to the Plan to measure the allocation of amounts to a
specified Investment Option (other than the Company Stock Fund). Subject to
adjustment pursuant to Article 5, each type of Investment Unit shall represent
the right to receive the value of a share, unit or other measure of an interest
in the applicable Investment Option, in cash, at the time or times designated in
the Plan or applicable Annual Enrollment Materials.


1.39.“NYSE” shall mean the New York Stock Exchange.


1.40.“Participant” shall mean any Eligible Employee or Eligible Deferral
Employee (a) who is in a classification of employees designated by the Committee
to participate in the Plan or who is otherwise selected by the Committee to
participate in the Plan, (b) who elects to participate in the Plan and signs the
applicable Annual Election Forms or is credited with an Stock Bonus under
Article 3 or a Discretionary Allocation under




--------------------------------------------------------------------------------




Article 4, (c) who commences participation in the Plan, and (d) whose
participation in the Plan has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.


1.41.“Plan” shall mean the Ameriprise Advisor Group Deferred Compensation Plan,
which shall be evidenced by this instrument, as it may be amended from time to
time. Unless the context in the Plan, any Annual Enrollment Materials or any
Award Materials indicates otherwise, references to the “Plan” in the Plan, any
Annual Enrollment Materials or any Award Materials shall include the applicable
Annual Enrollment Materials or applicable Award Materials, as they may be
amended from time to time.


1.42.“Plan Accounts” shall mean, with respect to a Participant, the Annual
Deferral Accounts, the Stock Bonus Accounts and the Discretionary Allocation
Accounts established for such Participant under the Plan.


1.43.“Plan Guide” shall mean, for any Plan Year, the plan guide concerning the
terms of any Annual Participant Deferral, and, if applicable, any Stock Bonus
and any Discretionary Allocation for such Plan Year whose terms are not
otherwise set forth in separate Award Materials.


1.44.“Plan Year” shall mean the 12-month period beginning on January 1 of each
calendar year and ending on December 31 of such calendar year.


1.45.“Reference Date” shall mean the date used to determine the Fair Market
Value of a share of Company Stock or a share, unit of other measure of an
interest in an Investment Option for purposes of determining the number of Share
Units or Investment Units, respectively, to be credited to a Participant’s Plan
Accounts, which date shall be, unless otherwise determined by the Committee and
approved by the Board: (a) with respect to dividend payments and other similar
distributions, the date the dividends or other distributions are paid on the
Company Stock or Investment Option; (b) with respect to Stock Bonuses, the date
specified in the applicable Award Materials; and (c) with respect to
Discretionary Allocations, the date specified in the applicable Award Materials.


1.46.“Reporting Person” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as
amended.


1.47.“Required Investment Options” shall have the meaning set forth in Article
5.01.


1.48.“Retirement” shall mean, with respect to a Participant, the Participant’s
Termination of Employment on or after the date that such Participant becomes
Retirement Eligible.


1.49.“Retirement Eligible” shall mean, with respect to a Participant, that the
Participant has attained age 55 and has completed ten or more Years of Service
with the Company or its affiliates.


1.50.“Section 409A” shall mean Section 409A of the Code, and the regulations
promulgated and other official guidance issued thereunder.


1.51.“Share Unit” shall mean a unit credited to a Participant’s Plan Accounts in
accordance with the terms and conditions of the Plan. Subject to adjustment
pursuant to Article 5, each Share Unit shall represent the right to receive one
share of Company Stock or the value thereof at the time or times designated in
the Plan.


1.52.“Stock Bonus” shall mean the amount, if any, credited to a Participant
pursuant to Article 3.




--------------------------------------------------------------------------------






1.53.“Stock Bonus Account” shall mean a notional, bookkeeping account
established under the Plan to reflect the amount credited with respect to a
Participant’s Stock Bonus in accordance with Article 3, as adjusted to reflect
all applicable earnings credited pursuant to Article 5 and the provisions of the
applicable Award Materials.


1.54.“Stock Bonus Market Value” of a share of Company Stock with respect to a
Stock Bonus shall mean the Fair Market Value thereof on the Reference Date.


1.55.“Termination of Employment” shall mean a “separation from service” as
defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.


1.56.“Trust” shall mean a trust established in accordance with Article 11.


1.57.“Trustee” shall mean the trustee of the Trust.


1.58.“Unforeseeable Emergency” shall mean, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.


1.59.“Years of Service” shall mean the total number of actual or deemed full
Plan Years during which a Participant has been employed by an Employer. For
purposes of determining a Participant’s Years of Service: (a) such Participant’s
service with American Express Company will be taken into account if and to the
extent, and in accordance with, the provisions of the Employee Benefits
Agreement by and between American Express Company and the Company, dated as of
September 30, 2005; and (b) except as provided in Article 7.04, such
Participant’s service with H&R Block, Inc. will be taken into account if and to
the extent, and in accordance with, the provisions of the Stock Purchase
Agreement by and between the Company, H&R Block, Inc. and Block Financial, LLC,
dated as of August 12, 2008. Any partial Plan Year during which a Participant
has been employed by an Employer shall be counted pro- rata. Service as an
independent contractor, including as a P2 advisor, an employee of a P2 advisor
or an Associate Financial Advisor is not included in the calculation of Years of
Service.


ARTICLE 1A
Available Shares


1A.01.    Number of Shares.


(a)Effective as of January 1, 2010, subject to adjustment as provided in Article
1A.02, a total of 3,000,000 shares of Company Stock shall be authorized for
issuance under the Plan.


(b)For purposes of counting shares against the share reserves under this Article
1A.01, credits of Share Units to Plan Accounts will be counted against the
reserve on the date of crediting based on the number of Share Units so credited.


(c)If any Share Units credited to Plan Accounts are forfeited or otherwise
terminate without issuance of shares of Company Stock, or any Share Units are
settled for cash or otherwise do not result in the issuance of all or a portion
of the shares of Company Stock, such shares of Company Stock, to the extent of
such forfeiture, termination, cash settlement or non- issuance, will again be
available for issuance under the Plan.




--------------------------------------------------------------------------------




Effective for Share Units credited to Plan Accounts on or after October 1, 2014,
shares tendered or withheld by the Company to satisfy tax withholding
requirements upon the vesting or delivery of Share Units shall also become
available for issuance under the Plan.


1A.02.    Anti-Dilution Adjustment. In the event of any change in the
outstanding shares of Company Stock by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, a sale by the Company of all or part of its assets, any
distribution to stockholders other than a normal cash dividend, or other
extraordinary or unusual event, the Committee shall make such adjustment in the
class and aggregate number of shares that may be delivered under the Plan as
described in Article 1A.01 as may be determined to be appropriate by the
Committee, and such adjustments shall be final, conclusive and binding for all
purposes of the Plan. Any adjustment or substitution under this Article 1A.02
shall conform to the requirements of Section 409A.


Article 2
Annual Participant Deferrals


2.1.Selection by Committee. Participation in the Plan with respect to Annual
Participant Deferrals shall be limited to Eligible Deferral Employees of an
Employer who are in a classification of Employees designated by the Committee in
its sole discretion. For each Plan Year, the Committee may select from that
group, in its sole discretion, the Eligible Deferral Employees who shall be
eligible to make an Annual Participant Deferral in respect of that Plan Year.
The Committee’s selection of an Eligible Deferral Employee to make an Annual
Participant Deferral in respect of a particular Plan Year will not entitle that
Eligible Deferral Employee to make an Annual Participant Deferral for any
subsequent Plan Year, unless the Employee is an Eligible Deferral Employee and
is again selected by the Committee to make an Annual Participant Deferral for
such subsequent Plan Year.


2.2.Enrollment Requirements for Annual Participant Deferrals. As a condition to
being eligible to make an Annual Participant Deferral for any Plan Year, each
selected Eligible Deferral Employee shall complete and return to the Committee
each of the Annual Enrollment Forms no later than December 31st of the
immediately preceding Plan Year, or such earlier date as the Committee may
establish from time to time and in accordance with the requirements of Section
409A. An Eligible Deferral Employee’s Annual Election Form shall be irrevocable
as of December 31 of the immediately preceding Plan Year, and may only be
suspended pursuant to Article 2.06.


2.3.Participant Deferrals.


(a)Deferral Election. The Committee shall have sole discretion to determine in
respect of each Plan Year: (i) whether an Eligible Deferral Employee shall be
eligible to make an Annual Participant Deferral; (ii) the items of Eligible
Compensation which may be the subject of any Annual Participant Deferral for
that Plan Year; and (iii) any other terms and conditions applicable to the
Annual Participant Deferrals for that Plan Year. The Eligible Deferral
Employee’s election shall be evidenced by an Annual Election Form completed and
submitted to the Committee in accordance with the procedures established by the
Committee, in its sole discretion. The amounts deferred by an Eligible Deferral
Employee in respect of services rendered during a Plan Year shall be referred to
collectively as an Annual Participant Deferral and shall be credited to an
Annual Deferral Account established in the name of the Eligible Deferral
Employee. A separate Annual Deferral Account shall be established and maintained
for each Annual Participant Deferral for a given Plan Year.


(b)Minimum and Maximum Deferrals. The Committee may from time to time designate
in the Annual Enrollment Materials for a given Plan Year a minimum or maximum
amount or percentage of Eligible Compensation that an Eligible Deferral Employee
may elect to defer under the Plan with respect to that Plan Year.




--------------------------------------------------------------------------------






(c)Deferral Designations. An Eligible Deferral Employee may designate the amount
of the Annual Participant Deferral to be deducted from his or her Eligible
Compensation as specified in the applicable Annual Enrollment Materials for a
given Plan Year, which may provide for deferrals to be expressed as either a
percentage or a fixed dollar amount of a specified item of Eligible Compensation
expected by the Participant, as determined by the Committee. If an Eligible
Deferral Employee designates the Annual Participant Deferral to be deducted from
any item of Eligible Compensation as a fixed dollar amount and such fixed dollar
amount exceeds the amount of such item of Eligible Compensation actually payable
to the Eligible Deferral Employee, the entire amount of such item of Eligible
Compensation shall be withheld.


(d)Deferral Deductions. Unless the Annual Enrollment Materials provide
otherwise, Annual Participant Deferral shall be deducted from the items of
Eligible Compensation as follows: (i) for Annual Participant Deferral designated
as a percentage of any type of Eligible Compensation (e.g., salary, commissions,
bonuses), in the specified percentage at the time the Eligible Compensation
would otherwise have been paid to the Participant; and (ii) for substantially
equivalent periodic payments (e.g., salary) designated as a fixed dollar amount,
in substantially equivalent amounts from each periodic payment during the Plan
Year; and (iii) for one-time payments (e.g., bonuses) and periodic payments of
variable amounts (e.g., commissions) designated as a fixed dollar amount, 100
percent of the Eligible Compensation shall be deducted from each payment until
the fixed dollar amount of Annual Participant Deferral has been deferred.


2.4.Commencement of Participation. Provided an Eligible Deferral Employee has
met all enrollment requirements set forth in the Plan in respect of a particular
Plan Year and any other requirements imposed by the Committee, including signing
and submitting all Annual Enrollment Forms to the Committee within the specified
time period, the Eligible Deferral Employee’s designated deferrals shall
commence as of the first payment date of the particular Plan Year. If an
Eligible Deferral Employee fails to meet all such requirements within the
specified time period with respect to any Plan Year, the Eligible Deferral
Employee shall not be eligible to make any deferrals for that Plan Year.


2.5.Subsequent Plan Year Participant Deferrals. The Annual Enrollment Forms
submitted by a Participant in respect of a particular Plan Year will not be
effective with respect to any subsequent Plan Year. If an Employee is an
Eligible Deferral Employee and is selected to participate in the Plan for a
subsequent Plan Year, and the required Annual Enrollment Forms are not timely
delivered for the subsequent Plan Year, then the Eligible Deferral Employee
shall not be eligible to make any deferrals with respect to such subsequent Plan
Year.


2.6.Suspension of Deferrals.


(a)Unforeseeable Emergencies. If a Participant experiences an Unforeseeable
Emergency, the Participant may petition the Committee to suspend any further
deferrals required to be made for the Participant. A petition shall be made on
the form required by the Committee to be used for such request and shall include
all financial information requested by the Committee in order to make a
determination on such petition, as determined by the Committee in its sole
discretion. Subject to the requirements of Section 409A, the Committee shall
determine, in its sole discretion and subject to the requirements of Section
409A, whether to approve the Participant’s petition. If the petition for a
suspension is approved, suspension shall take effect as soon as administratively
practicable following the date of approval.


(b)Disability. From and after the date that a Participant is deemed to have
suffered a disability, any standing deferral election of the Participant shall
automatically be suspended and no further deferrals shall be made with respect
to the Participant. For this purpose, “disability” shall mean any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position




--------------------------------------------------------------------------------




or any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than six months.


(c)Resumption of Deferrals. If deferrals by a Participant have been suspended
during a Plan Year due to an Unforeseeable Emergency or a disability, the
Participant will not be eligible to make any further deferrals in respect of
that Plan Year. The Participant may be eligible to make deferrals for subsequent
Plan Years provided the Employee is an Eligible Deferral Employee and is
selected to make deferrals for such subsequent Plan Years and the Employee
complies with the election requirements under the Plan.


2.7.Leave of Absence. If a Participant is authorized by an Employer for any
reason to take a paid or unpaid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the appropriate amounts shall continue to be withheld from the
Participant’s Eligible Compensation pursuant to the Participant’s then current
Annual Election Form. If no election was made for that Plan Year, no deferral
shall be withheld.


2.8.Vesting. A Participant shall be vested in all amounts credited to his or her
Annual Deferral Account for a given Plan Year as of the date such amounts are
credited to such Participant’s Annual Deferral Account.


2.9.Distribution Election.


(a)Initial Elections. Unless the applicable Annual Enrollment Materials provide
otherwise, a Participant shall make a Distribution Election at the time he or
she completes his or her Annual Election Form with respect to a given Plan Year
as to the time and form (lump sum or installments) of the distribution of the
Participant’s Annual Deferral Account for that Plan Year, within the options
permitted under the Annual Enrollment Materials for that Plan Year. If a
Participant elects to be paid in installments, then the amount of each
installment payment shall be equal to the value of the Participant’s respective
Annual Deferral Account for that Plan Year divided by the number of installments
remaining to be paid.


(b)Subsequent Elections. Subject to any restrictions that may be imposed by the
Committee, a Participant may amend his or her Distribution Election with respect
to any Annual Deferral Account by completing and submitting to the Committee
within such time frame as the Committee may designate, an Amended Distribution
Election Form; provided, however, that such Amended Distribution Election Form:
(i) is submitted no later than a date specified by the Committee in accordance
with the requirements of Section 409A (which shall not be less than 12 months
before the original distribution date (or original initial distribution date in
the case of installment distributions)); (ii) shall not take effect until 12
months after the date on which such Amended Distribution Election Form becomes
effective; and (iii) specifies a new distribution date (or a new initial
distribution date in the case of installment distributions) that is no sooner
than five years after the original distribution date (or the original initial
distribution date in the case of installment distributions), or such later date
specified by the Committee.


2.10.Payment Medium. Distributions under the Plan shall be paid in cash;
provided, however, that the Committee may provide, in its discretion, that any
distribution attributable to the portion of an Annual Deferral Account that is
deemed invested in the Company Stock Fund shall be paid in shares of Company
Stock; provided, further, that any fractional shares of Company Stock shall be
paid in cash. Shares of Company Stock paid out under the Plan shall consist
solely of newly issued shares, currently traded shares repurchased by the
Company or treasury shares of Company Stock.


2.11.Payment of Annual Deferral Accounts. Except as otherwise provided by
Article 7, a Participant’s Annual Deferral Account for a given Plan Year shall
be distributed in accordance with the Participant’s Distribution




--------------------------------------------------------------------------------




Election for such Annual Deferral Account. In the event that a Participant fails
to make a Distribution Election for a Plan Year, or the Distribution Election
made by the Participant for the Plan Year was unclear or not within the
permitted options, then unless the applicable Annual Enrollment Materials
provide otherwise, the Participant will be deemed to have made a default
Distribution Election to receive payment of the Annual Deferral Account for that
Plan Year in a lump sum which, subject to Article 12.02(b), shall be distributed
in accordance with administrative guidelines determined by the Committee, as
soon as practicable following the earlier of the first business day in January
or July that is at least six months from the date of the Participant’s
Termination of Employment, but in no event later than 90 days thereafter.


2.12.Status of Annual Deferral Accounts. Annual Deferral Accounts are intended
to be accounts that are (a) not qualified within the meaning of Section 401(a)
of the Code and (b) unfunded and maintained by an employer primarily for the
purpose of providing deferred compensation for a “select group of management or
highly compensated employees” within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA. The Annual Deferral Accounts shall be administered and
interpreted to the extent possible in a manner consistent with those intentions.
Article 3
Stock Bonuses


3.1.Stock Bonus. Subject to Article 3.06, the Committee shall have sole
discretion to determine in respect of each Plan Year and each Eligible Employee:
(a) whether any Stock Bonuses shall be made; (b) the Eligible Employee(s) who
shall be entitled to such Stock Bonuses; (c) the amount of such Stock Bonuses
(each, a “Stock Bonus Amount”); (d) the date(s) on which any portion of such
Stock Bonuses shall be credited to each Eligible Employee’s Stock Bonus Account;
(e) the vesting terms applicable to such Stock Bonuses; (f) the Investment
Option(s) that shall apply to such Stock Bonuses; and (g) any other terms and
conditions applicable to such Stock Bonuses. The Committee’s selection of an
Eligible Employee who is entitled to receive a Stock Bonus will not entitle that
Employee to receive another Stock Bonus, unless such Employee is again selected
by the Committee to receive another Stock Bonus.


3.2.Stock Bonus Account. If the Committee determines to credit an Eligible
Employee with a Stock Bonus, the number of Share Units to be credited for such
Stock Bonus shall be equal to the quotient of: (a) the Stock Bonus Amount,
divided by (b) the Stock Bonus Market Value of a share of Company Stock.
Fractional Share Units, if any, will be credited to the Participant’s Stock
Bonus Account. The Committee may, but is not required to, make available other
Investment Options from time to time to measure the value of a Participant’s
Stock Bonus Accounts.


3.3.Vesting. A Participant shall be vested in his or her Stock Bonus Account as
set forth in the Award Materials for such Stock Bonus. The vesting terms of
Stock Bonus Accounts set forth in the Award Materials shall be established by
the Committee in its sole discretion and may vary for each Participant and for
each Stock Bonus. Notwithstanding anything to the contrary contained in the Plan
or any Award Materials, the Committee shall have the authority, exercisable in
its sole discretion, to accelerate the vesting of any amounts credited to any
Stock Bonus Account of any Participant.


3.4.Payment Medium. The distribution of a Participant’s Stock Bonus Account
shall be paid in Company Stock or in cash, in the sole discretion of the
Participant; provided, however, that if a Participant elects to receive payment
in Company Stock, any fractional Share Units shall be paid in cash. A
Participant’s election to receive the distribution of his or her Stock Bonus
Account shall be made prior to the payment of such Stock Bonus Account at such
time and in such manner as permitted by the Committee. If a Participant does not
elect the payment medium for his or her Stock Bonus Account, the Participant
will be deemed to have elected to receive the distribution of such Stock Bonus
Account in Company Stock.




--------------------------------------------------------------------------------






3.5.Payment of Stock Bonus Accounts. Except as otherwise provided by Article 7,
each portion of a Stock Bonus Account shall be distributed as soon as
practicable following the payment date set forth in the Award Materials for such
Stock Bonus, but in no event later than 90 days thereafter.


3.6.Status of Stock Bonus Accounts. Stock Bonus Accounts are intended to be
accounts that are neither: (a) qualified within the meaning of Section 401(a) of
the Code nor (b) unfunded and maintained by an employer primarily for the
purpose of providing deferred compensation for a “select group of management or
highly compensated employees” within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA. The Stock Bonus Accounts shall be administered and
interpreted to the extent possible in a manner consistent with those intentions.


Article 4
Discretionary Allocations


4.1.Discretionary Allocation. Subject to Article 4.06, the Committee shall have
sole discretion to determine in respect of each Eligible Employee: (a) whether
any Discretionary Allocations shall be made; (b) the Eligible Employee(s) who
shall be entitled to such Discretionary Allocations; (c) the amount of such
Discretionary Allocations (each, a “Discretionary Allocation Amount”); (d) the
date(s) on which any portion of such Discretionary Allocations shall be credited
to each Eligible Employee’s Discretionary Allocation Account; (e) the Investment
Option(s) that shall apply to such Discretionary Allocations; and (f) any other
terms and conditions applicable to such Discretionary Allocations. The
Committee’s selection of an Eligible Employee who is entitled to receive a
Discretionary Allocation will not entitle that Employee to receive another
Discretionary Allocation unless such Employee is again selected by the Committee
to receive another Discretionary Allocation.


4.2.Discretionary Allocation Account. If the Committee determines to credit an
Eligible Employee with a Discretionary Allocation, the number of Share Units to
be credited for such Discretionary Allocation shall be equal to the quotient of:
(a) the Discretionary Allocation Amount, divided by (b) the Discretionary
Allocation Market Value of a share of Company Stock, with any fractional Share
Units credited to the Discretionary Allocation Account rounded as determined by
the Committee. The Committee may, but is not required to, make available other
Investment Options from time to time to measure the value of a Participant’s
Discretionary Allocation Accounts. If all or a portion of the Discretionary
Allocation Amount is to be credited in Investment Units, the number of the
Investment Units to be credited for such Discretionary Allocation shall be equal
to the quotient of: (i) the Discretionary Allocation Amount to be credited in
specified Investment Units, divided by (ii) the Discretionary Allocation Market
Value of the share, unit or other measure of an interest in the applicable
Investment Option.


4.3.Vesting. A Participant shall be vested in his or her Discretionary
Allocation Account as set forth in the Award Materials for such Discretionary
Allocation. The vesting terms of Discretionary Allocation Accounts set forth in
the Award Materials shall be established by the Committee in its sole discretion
and may vary for each Participant and for each Discretionary Allocation.
Notwithstanding anything to the contrary contained in the Plan or any Award
Materials, the Committee shall have the authority, exercisable in its sole
discretion, to accelerate the vesting of any amounts credited to any
Discretionary Allocation Account of any Participant.


4.4.Payment Medium. The distribution of a Participant’s Discretionary Allocation
Account shall be paid in Company Stock or in cash, in the sole discretion of the
Participant. If a Participant elects to receive payment in Company Stock, any
fractional Share Units shall be paid in cash. A Participant’s election to
receive the distribution of his or her Discretionary Allocation Account shall be
made prior to the payment of such Discretionary Allocation Account at such time
and in such manner as permitted by the Committee. If a Participant does not




--------------------------------------------------------------------------------




elect the payment medium for his or her Discretionary Allocation Account, the
Participant will be deemed to have elected to receive the distribution of such
Discretionary Allocation Account in Company Stock.


4.5.Payment of Discretionary Allocation Accounts. Except as otherwise provided
by Article 7, each portion of a Discretionary Allocation Account shall be
distributed as soon as practicable following the payment date set forth in the
Award Materials for such Discretionary Allocation, but in no event later than 90
days thereafter.


4.6.Status of Discretionary Allocation Accounts. Discretionary Allocation
Accounts are intended to be accounts that are neither: (a) qualified within the
meaning of Section 401(a) of the Code nor (b) unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
“select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Discretionary
Allocation Accounts shall be administered and interpreted to the extent possible
in a manner consistent with those intentions.


Article 5
Investment Options, Investment Adjustments and Taxes


5.1.Required Investment Options. Notwithstanding the other provisions of this
Article 5, effective as of January 1, 2016, for any amounts allocated to
Participants’ Plan Accounts for which the Participant has the ability to specify
the applicable Investment Options, the Investment Options available under the
Plan shall consist in whole or in part of the following (the “Required
Investment Options”): (a) certain of the proprietary funds affiliated with the
Company and branded by Columbia Threadneedle; and (b) certain of any other
proprietary funds affiliated with the Company or any of its subsidiaries from
time to time, during the period such proprietary funds are offered to the
public.


5.2.Investment Options.


(a)Establishment. In addition to the Required Investment Options, the Committee
may establish from time to time the other Investment Option(s) that will be
available under the Plan. At any time, the Committee may, in its discretion, add
one or more additional Investment Options under the Plan, and in connection with
any such addition, may permit Participants to select from among the
then-available Investment Options (including the Required Investment Options)
under the Plan to measure the value of such Participants’ Plan Accounts. In
addition, the Committee, in its sole discretion, may discontinue any Investment
Option at any time, and provide for the portions of Participants’ Plan Accounts
and future deferrals designated to the discontinued Investment Option to be
reallocated to another Investment Option(s) provided, however, the Committee may
not exercise discretion pursuant to this Article 5.02(a) to discontinue any
investment or fund that is a Required Investment Option unless such investment
or fund no longer constitutes a Required Investment Option under Article 5.01.


(b)Investment Direction. Subject to such limitations, operating rules and
procedures as may from time to time be required by law; imposed by the
Committee, the Trustee or their designated agents; contained elsewhere in the
Plan; or set forth in any Annual Enrollment Materials, each Participant may
communicate to the Investment Agent a direction (in accordance with this Article
5) as to how his or her Plan Accounts should be deemed to be invested among the
available Investment Options; provided, however, that a Participant’s ability to
select Investment Options with respect to a Stock Bonus Account and a
Discretionary Allocation Account is subject to, and may be limited by, the
Committee’s discretion under Article 3.01 and Article 4.01 to designate the
Investment Options that shall apply to all or a portion of such Stock Bonus
Account or Discretionary Allocation Account. The Participant’s investment
directions shall designate the percentage (in any whole percent multiples, which
must total 100 percent) of the portion of the subsequent contributions to the
Participant’s Plan Accounts




--------------------------------------------------------------------------------




which is requested to be deemed to be invested in such Investment Options, and
shall be subject to the provisions of this Article 5. The Investment Agent shall
allocate the Participant’s Plan Accounts in accordance with the directions of
the Participant except to the extent that the Committee directs it to the
contrary. The Committee has the authority, but not the requirement, in its sole
and absolute discretion, to direct that a Participant’s Plan Accounts be
allocated among such investments as it deems appropriate and advisable, which
investments need not be the same for each Participant.


(c)Form of Investment Direction. Any initial or subsequent investment direction
shall be in writing to the Investment Agent on a form supplied by the Company,
or, as permitted by the Investment Agent, may be by oral designation or
electronic transmission designation to the Investment Agent. A designation shall
be effective: (i) as of the Designation Date the direction is received and
accepted by the Investment Agent if so received before the market close for the
NYSE on such Designation Date, to the extent practicable; or (ii) as of the
Designation Date next following the date the direction is received and accepted
by the Investment Agent if not received before the market close for the NYSE on
such Designation Date, or as soon thereafter as administratively practicable,
subject to the Committee’s right to override such direction. The Participant
may, if permitted by the Committee, make an investment direction to the
Investment Agent for his or her existing Plan Accounts as of a Designation Date
and a separate investment direction to the Investment Agent for contribution
credits to his or her Plan Accounts occurring after the Designation Date.


(d)Effect of Investment Direction. All amounts credited to a Participant’s Plan
Accounts shall be invested in accordance with the then effective investment
direction, unless the Committee directs otherwise. Unless otherwise changed by
the Committee, an investment direction shall remain in effect until the
Participant’s Plan Accounts are distributed or forfeited in their entirety, or
until a subsequent investment direction is received and accepted by the
Investment Agent.


(e)Change of Investment Direction. Subject to the limitations imposed by Article
5.02(f) and any applicable Annual Enrollment Materials or Award Materials, if a
Participant files an investment direction with the Investment Agent for his or
her existing Plan Accounts as of a Designation Date which is received and
accepted by the Investment Agent and not overridden by the Committee, then the
Participant’s existing Plan Accounts shall be deemed to be reallocated as of the
next Designation Date (or as soon thereafter as administratively practicable)
among the designated Investment Options according to the percentages specified
in such investment direction; provided, however, that a Participant’s ability to
change the Investment Options applicable to a Stock Bonus Account and a
Discretionary Allocation Account are subject to, and may be limited by, the
Committee’s discretion under Article 3.01 and Article 4.01 to designate the
Investment Options that shall apply to all or a portion of such Stock Bonus
Account or Discretionary Allocation Account. Unless otherwise changed by the
Committee, an investment direction shall remain in effect until the
Participant’s Plan Accounts are distributed or forfeited in their entirety, or
until a subsequent investment direction is received and accepted by the
Investment Agent.


(f)Limits on Investment Direction. The Committee, in its sole discretion, may
place limits on a Participant’s ability to make changes with respect to any
Investment Options.


(g)Invalid Investment Direction. If the Investment Agent receives an initial or
subsequent investment direction with respect to Plan Accounts which it deems to
be incomplete, unclear or improper, or which is unacceptable for some other
reason (determined in the sole and absolute discretion of the Investment Agent),
the Participant’s investment direction for such Plan Accounts then in effect
shall remain in effect (or, in the case of a deficiency in an initial investment
direction, the Participant shall be deemed to have filed no investment
direction) until the Participant files an investment direction for such Plan
Accounts acceptable to the Investment Agent.




--------------------------------------------------------------------------------






(h)Default Investment Direction. If the Investment Agent does not possess valid
investment directions covering the full balance of a Participant’s Plan Accounts
or subsequent contributions thereto (including, without limitation, situations
in which no investment direction has been filed, situations in which the
investment direction is not acceptable to the Investment Agent under Article
5.02(g), or situations in which some or all of the Participant’s designated
investments are no longer permissible Investment Options), the Participant shall
be deemed to have directed that the undesignated portion of the Plan Accounts be
invested in a money-market fund or similar short-term investment fund; provided,
however, the Committee may provide for the undesignated portion to be allocated
to or among the Investment Option(s) that the Participant did designate in the
same proportion as the designated portion, or may provide for any other
allocation method it deems appropriate, in its discretion.


(i)Indemnity for Investment Direction. None of the Company, its directors and
employees (including, without limitation, each member of the Committee), the
Trustee and their designated agents and representatives shall have any liability
whatsoever for the investment of a Participant’s Plan Accounts, or for the
investment performance of a Participant’s Plan Accounts. Each Participant, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, its directors and employees (including, without
limitation, each member of the Committee), the Trustee and their designated
agents and representatives from any losses or damages of any kind (including,
without limitation, lost opportunity costs) relating to the investment of a
Participant’s Plan Accounts. The Investment Agent shall have no liability
whatsoever for the investment of a Participant’s Plan Accounts, or for the
investment performance of a Participant’s Plan Accounts, other than as a result
of the failure to follow a valid and effective investment direction. Each
Participant, as a condition to his or her participation hereunder, agrees to
indemnify and hold harmless the Investment Agent, and its agents and
representatives, from any losses or damages of any kind (including, without
limitation, lost opportunity costs) relating to the investment of a
Participant’s Plan Accounts, other than as a result of the failure to follow a
valid and effective investment direction.


(j)Separate Accounts. The Participant’s Stock Bonus Accounts and Discretionary
Allocation Accounts shall be treated for purposes of this Article 5 as separate
from the Annual Deferral Accounts. Unless otherwise provided in the applicable
Award Materials, a Participant may only provide investment directions with
respect to his or her Annual Deferral Accounts.


5.3.Adjustment of Plan Accounts. While a Participant’s Plan Accounts do not
represent the Participant’s ownership of, or any ownership interest in, any
particular assets, the Participant’s Plan Accounts shall be adjusted in
accordance with the Investment Option(s), subject to the conditions and
procedures set forth herein or established by the Committee from time to time.
Any notional cash earnings generated under an Investment Option (such as
interest and cash dividends and distributions) shall, at the Committee’s sole
discretion, either be deemed to be reinvested in that Investment Option or
reinvested in one or more other Investment Option(s) designated by the
Committee. All notional acquisitions and dispositions of Investment Options
under a Participant’s Plan Accounts shall be deemed to occur at such times as
the Committee shall determine to be administratively feasible in its sole
discretion and the Participant’s Plan Accounts shall be adjusted accordingly. In
addition, a Participant’s Plan Accounts may be adjusted from time to time, in
accordance with procedures and practices established by the Committee, in its
sole discretion, to reflect any notional transactional costs and other fees and
expenses relating to the deemed investment, disposition or carrying of any
Investment Option for the Participant’s Plan Accounts.


5.4.Certain Terms for Share Units.


(a)Adjustment for Dividends Paid on Common Stock. In the event that the Company
pays a dividend on the Common Stock and a Participant has Share Units credited
to a Plan Account on the record date




--------------------------------------------------------------------------------




for the payment of such dividend, then on the applicable Reference Date with
respect to the dividend payment, such Plan Account shall be credited with
additional Share Units, the number of which shall be equal to the quotient
determined by dividing: (i) the product of (A) the amount of each dividend
declared and paid by the Company on the Company Stock on a per share basis and
(B) the number of Share Units credited to such Plan Account on the record date
for the payment of any such dividend, by (ii) the Fair Market Value of a share
of Company Stock on such Reference Date.


(b)Anti-Dilution Adjustment. In the event of a change in the outstanding shares
of Company Stock by reason of any change in corporate capitalization, such as a
stock split or dividend, or a corporate transaction, such as any merger of the
Company into another corporation, any consolidation of two or more corporations
into another corporation, any separation of a corporation (including a spin-off
or other distribution of stock or property by a corporation), any reorganization
of a corporation (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), or any partial or complete liquidation
by the Company, the Committee shall make such adjustment to the class and number
of Share Units credited to Participants’ Plan Accounts to reflect any such
change as may be determined to be appropriate by the Committee, and such
adjustments shall be final, conclusive and binding for all purposes of the Plan.
If applicable, any adjustments or substitutions under this Article (b) shall
conform to the requirements of Section 409A.


5.5.Valuation of Plan Accounts Pending Distribution. To the extent that the
distribution of any portion of any Plan Account is deferred, whether pursuant to
the terms of the Plan or any Annual Enrollment Materials, or for any other
reason, any amounts remaining to the credit of a Plan Account shall continue to
be adjusted pursuant to this Article 5.


5.6.FICA and Other Taxes.


(a)Withholding. For each Plan Year in which an Annual Participant Deferral is
being withheld from a Participant or in which an Stock Bonus or a Discretionary
Allocation credited on behalf of a Participant vests, the Employer shall
withhold from the Participant’s other compensation payable by the Employer to
the Participant, in a manner determined by the Employer, the Participant’s share
of FICA and other employment taxes. If the Committee determines that such
portion may not be sufficient to cover the amount of the applicable withholding,
then to the extent permissible under Section 409A, the Committee may reduce the
Annual Participant Deferral to the extent necessary, as determined by the
Committee in its sole discretion, for the Employer to comply with applicable
withholding requirements.


(b)Distributions. The Employer, or the Trustee, shall withhold from any payments
made to a Participant under the Plan, all federal, state and local income,
employment and other taxes required to be withheld by the Employer, or the
Trustee, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer or the Trustee.


Article 6
Beneficiary Designation


6.1.Beneficiary. The Committee shall determine, in its sole discretion, whether
a Participant shall have the right to designate his or her Beneficiary to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under the Plan may be the same as or different from the
beneficiary designation under any other plan or arrangement in which the
Participant participates.


6.2.Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee. Provided that the




--------------------------------------------------------------------------------




Committee provides for a Beneficiary designation, a Participant shall have the
right to change a Beneficiary by completing, signing and submitting to the
Committee an amended Beneficiary Designation Form in accordance with the
Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of an amended Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to the Participant’s death.


6.3.Acceptance. No designation or change in designation of a Beneficiary shall
be effective until received and accepted in writing by the Committee.


6.4.No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, if the Committee does not provide for Beneficiary
designation or if the designated Beneficiary predeceases the Participant, then
the benefits remaining under the Plan to be paid to a Beneficiary shall be
payable to the person or persons surviving the Participant in the following
order: (a) the Participant’s spouse, if he or she was married at the time of
death; or (b) the executor or personal representative of the Participant’s
estate.


6.5.Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to the Plan, to the extent permissible
under Section 409A, the Committee shall have the right, exercisable in its
discretion, to cause the Company to withhold such payments until this matter is
resolved to the Committee’s satisfaction.


6.6.Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under the Plan with respect to the Participant.
Article 7
Effects of Certain Events


7.1.Death. Unless otherwise provided by applicable Annual Enrollment Materials
or Award Materials, in the event of a Participant’s death, all amounts credited
to the Stock Bonus Accounts and Discretionary Allocation Accounts of the
deceased Participant shall be 100 percent vested. Notwithstanding anything to
the contrary in a Participant’s Distribution Election and except as otherwise
provided in the applicable Annual Enrollment Materials or Award Materials, in
the event that a Participant dies before he or she has received a complete
distribution of his or her Plan Accounts, the Participant’s Beneficiary shall
receive the balance of the Participant’s Plan Accounts in a lump sum as soon as
administratively practicable following the date of the Participant’s death, but
in no event later than the end of the year of the Participant’s death, or, if
later, by the 15th day of the third month following the date of the
Participant’s death. For Participant’s who died prior to January 1, 2013, the
balance of the Participant’s Plan Accounts were payable to the Participant in a
lump sum within 90 days of the date of the Participant’s death. A Participant’s
Beneficiary is not permitted, either directly or indirectly, to designate the
year of payment.


7.2.Disability. Unless otherwise provided by applicable Annual Enrollment
Materials or Award Materials, in the event of a Participant’s Disability, all
amounts credited to the Participant’s Stock Bonus Accounts and Discretionary
Allocation Accounts shall be 100 percent vested. Notwithstanding anything to the
contrary in a Participant’s Distribution Election and except as otherwise
provided in the applicable Annual Enrollment Materials or Award Materials, in
the event that a Participant suffers a Disability on or after January 1, 2013,
the balance of the Participant’s Plan Accounts shall be payable to the
Participant in a lump sum as soon as administratively practicable following the
date of the Participant’s Disability, but in no event later than the end of the
year of the Participant’s Disability, or, if later, by the 15th day of the third
month following the date of the




--------------------------------------------------------------------------------




Participant’s Disability. For Participants who suffered a Disability prior to
January 1, 2013, the balance of the Participant’s Plan Accounts were payable to
the Participant in a lump sum within 90 days of the date of the Participant’s
Disability. Participants are not permitted, either directly or indirectly, to
designate the year of payment.


7.3.Retirement.


(a)Stock Bonus and Discretionary Allocation Accounts. Unless otherwise provided
by applicable Award Materials, all amounts credited to a Participant’s Stock
Bonus Accounts and Discretionary Allocation Accounts shall be 100 percent vested
upon the first business day in January of the year following the year of the
Participant’s Retirement, and, subject to Article 12.02(b), shall be distributed
as soon as practicable following the earlier of the first business day in
January or July that is at least six months from the date of the Participant’s
Retirement, but in no event later than 90 days thereafter.


(b)Annual Deferral Accounts. Unless otherwise provided by applicable Annual
Enrollment Materials, in the event of a Participant’s Retirement, such
Participant’s Annual Deferral Accounts shall be distributed in the form
specified in his or her Distribution Election Forms, in each case, subject to
Article 12.02(b), commencing, in accordance with administrative guidelines
determined by the Committee, as soon as practicable following the earlier of the
first business day in January or July that is at least six months from the date
of the Participant’s Retirement, but in no event later than 90 days thereafter.


7.4.Transfer to Independent Contractor Status.


(a)The applicable Plan Guide, Annual Enrollment Materials or Award Materials
shall set forth the treatment and related vesting and payment terms and
conditions that apply to a Participant’s Plan Accounts in the event that a
Participant transfers to independent contractor status by entering into an
Independent Advisor Business Franchise Agreement with the Company or one of its
subsidiaries.


(b)In the event that the applicable Plan Guide, Annual Enrollment Materials or
Award Materials does not set forth the treatment and related vesting and payment
terms and conditions that apply to a Participant’s Plan Accounts in the event
that a Participant transfers to independent contractor status by entering into
an Independent Advisor Business Franchise Agreement with the Company or one of
its subsidiaries, then the amounts credited to each of the Participant’s Stock
Bonus Accounts and Discretionary Allocation Accounts shall be reduced by the
amount which has not become vested in accordance with the vesting provisions set
forth herein and in the Award Materials applicable to such Plan Accounts, such
unvested amounts shall be forfeited by the Participant, and Participant’s vested
Plan Accounts will remain payable pursuant to Articles 2.11, 3.05 and 4.05,
respectively, or this Article 7.


7.5.Other Termination of Employment.


(a)Stock Bonus and Discretionary Allocation Accounts. Unless otherwise provided
by applicable Award Materials, as of the date of a Participant’s Termination of
Employment (including a Participant’s transfer to an Associate Financial Advisor
position) for any reason other than death, Disability or Retirement, the amounts
credited to each of the Participant’s Stock Bonus Accounts and Discretionary
Allocation Accounts shall be reduced by the amount which has not become vested
in accordance with the vesting provisions set forth herein and in the Award
Materials applicable to such Plan Accounts, and such unvested amounts shall be
forfeited by the Participant.


(b)Annual Deferral Accounts. Unless otherwise provided by applicable Annual
Enrollment Materials, as of the date of a Participant’s Termination of
Employment (including a Participant’s transfer to an




--------------------------------------------------------------------------------




Associate Financial Advisor position) for any reason other than death,
Disability or Retirement, such Participant’s Annual Deferral Accounts shall be
distributed according to his or her Distribution Election Forms, in each case,
subject to Article 12.02(b), commencing, in accordance with administrative
guidelines determined by the Committee, as soon as practicable following the
earlier of the first business day in January or July that is at least six months
from the date of the Participant’s Termination of Employment, but in no event
later than 90 days thereafter.


7.6.Change in Control. Upon the occurrence of a Change in Control of the
Company, all amounts credited to any and all Stock Bonus Accounts and
Discretionary Allocation Accounts of each Participant as of the effective date
of such Change in Control shall become immediately 100 percent vested.
Notwithstanding anything to the contrary set forth in a Participant’s Annual
Distribution Election Form, the Plan, any Annual Enrollment Materials or any
Award Materials, upon the occurrence of a Change in Control, the Company will
distribute all previously undistributed Plan Accounts to Participants as soon as
administratively practicable following the effective date of such Change in
Control, but in no event later than 90 days thereafter.


7.7.Unforeseeable Emergency. In the event that a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout of amounts credited to one or more of the Participant’s
Plan Accounts. The Committee shall determine, in its sole discretion and subject
to the requirements of Section 409A, whether the requested payout shall be made,
the amount of the payout and the Plan Accounts from which the payout will be
made; provided, however, that the payout shall not exceed the lesser of the
Participant’s Aggregate Vested Balance or the amount reasonably needed to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. In making its
determination under this Article, the Committee shall be guided by the
requirements of Section 409A and any other related prevailing legal authorities,
and the Committee shall take into account the extent to which a Participant’s
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by the liquidation by the Participant
of his or her assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). If, subject to the sole discretion of
the Committee, the petition for a payout is approved, the payout shall be made
within 90 days of the date of the Unforeseeable Emergency.


7.8.Permitted Accelerations. Accelerated payment of all or any portion of a
Participant’s benefit under the Plan prior to the date that such amount would
otherwise be payable to the Participant pursuant to the terms of the Plan is
prohibited except to the extent that such accelerated payment is permitted under
Section 409A.


7.9.Limited Cashouts. The Committee may accelerate payment of the amounts
credited to a Participant’s Plan Accounts to the extent that (a) the aggregate
of such amounts does not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Code for the calendar year in which payment will be made,
(b) the payment results in the termination of the Participant’s entire interest
in the Plan and any other arrangements that are aggregated with the Plan
pursuant to Section 1.409A-1(c)(2) of the Treasury Regulations, and (c) the
Committee’s decision to cash out the Participant’s Plan Accounts is evidenced in
writing no later than the date on which payment is made.


7.10.Plan Termination. In the event of a termination and liquidation of the Plan
pursuant to Article 8.02 as it relates to any Participant, then subject to
Article 5.05, all amounts credited to each of the Plan Accounts of each affected
Participant shall be 100 percent vested and shall be paid in a lump sum to the
Participant. Such lump-sum payment shall be made 13 months after such
termination (or such earlier or later date permitted under Section 409A),
notwithstanding any elections made by the Participant, and the Annual Election
Forms relating to each of the Participant’s Plan Accounts shall terminate upon
full payment of such Aggregate Vested Balance, except that no Employer shall
have any right to so accelerate the payment of any amount to the extent such
right




--------------------------------------------------------------------------------




would cause the Plan to fail to comply with, or cause a Participant to be
subject to a tax under, the provisions of Section 409A.


7.11.Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations to a
Participant and his or her Beneficiary under the Plan.


Article 8
Amendment and Termination


8.1.Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part with respect to any or all Employers by the actions of the Committee;
provided, however, that (a) no amendment or modification shall be effective to
decrease or restrict the value of a Participant’s Aggregated Vested Balance in
existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification; (b) no amendment or modification may be
made if such amendment or modification would cause the Plan to fail to comply
with, or cause a Participant to be subject to tax under the provisions of
Section 409A; and (c) except as specifically provided in Article 8.02, no
amendment or modification shall be made after a Change in Control which
adversely affects the vesting, calculation or payment of benefits hereunder or
diminishes any other rights or protections any Participant would have had but
for such amendment or modification, unless each affected Participant consents in
writing to such amendment.


8.2.Termination. Although an Employer may anticipate that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and to terminate the Plan, at any time, with respect to its
participating Employees by action of its board of directors, and the Company may
at any time terminate an Employer’s participation in the Plan; provided,
however, that (a) all plans that are aggregated with the Plan pursuant to
Section 1.409A(c)(2) of the Treasury Regulations are also terminated, and (b)
the Plan is not terminated proximate to a downturn in the financial health of
the Employer, or any entity other than the Employer with whom the Employer would
be considered a single employer under Sections 414(b) or 414(c) of the Code. In
the event of a termination and liquidation described in this Article 8.02, no
new deferred compensation plans may be established by the Employer for a minimum
period of three years following the termination and liquidation of the Plan if
such new plan would be aggregated with the Plan pursuant to Section 1.409A(c)(2)
of the Treasury Regulations. For the avoidance of doubt, subject to the
limitations in Article 8.01, the Committee may at any time terminate the Plan;
provided, however, if payment is accelerated with such termination then the Plan
must be terminated in a manner that complies with Section 409A.


Article 9
Administration


9.1.Committee Duties. This Plan shall be administered by the Committee. Members
of the Committee may be Participants under the Plan. The Committee shall also
have the discretion and authority to (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan, and (b)
decide or resolve any and all questions including interpretations of the Plan,
as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant,
Beneficiary or the Company.


9.2.Agents. In the administration of the Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed




--------------------------------------------------------------------------------




representative) and may from time to time consult with counsel who may be
counsel to an Employer.


9.3.Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.


9.4.Indemnity of Committee. The Employers shall indemnify and hold harmless the
members of the Committee, and any agent to whom duties of the Committee may be
delegated, against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to the Plan, except in
the case of willful misconduct by the Committee or any of its members or any
such agent.


9.5.Employer Information. To enable the Committee to perform its functions, all
Employers shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.


9.6.Costs of the Plan. The costs and expenses of the Plan shall be borne by the
Company; provided, however, that the Committee, in its sole discretion, may
charge an annual administrative fee to each Participant which, to the extent
permissible under Section 409A, shall be deducted from each Participant’s Plan
Accounts during the Plan Year in which the fee is assessed.


Article 10
Claims Procedures


10.1.Presentation of Claim. Any Participant or the Beneficiary of a deceased
Participant (such Participant or Participant’s Beneficiary being referred to
below as a “Claimant”) may deliver to the Committee a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. The claim must state with particularity the determination
desired by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.


10.2.Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing within 90
days (45 days, in the event of a claim for Disability benefits) after the
Committee’s receipt of the claim, unless special circumstances require an
extension of time for processing the claim. The notice shall state: (a) that the
Claimant’s requested determination has been made, and that the claim has been
allowed in full; or (b) that the Committee has reached a conclusion contrary, in
whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant: (i) the
specific reason(s) for the denial of the claim, or any part of it; (ii) specific
reference(s) to pertinent provisions of the Plan upon which such denial was
based; a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and (iv) an explanation of the claim review procedure
set forth in Article 10.03 and a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA if the claim is denied upon review
(subject to compliance with the Plan’s arbitration clause). In the event of a
claim for Disability benefits, the notice shall also identify any internal
protocol, policy or guideline relied upon or state that such a protocol, policy
or guideline was relied upon and will be provided free of charge upon request,
and provide an explanation of any scientific or clinical judgment underlying a
“medical necessity” or “experimental treatment” determination (if any) or a
statement that such a determination was made and that an explanation will be
provided




--------------------------------------------------------------------------------




free of charge upon request.


If an extension is required, written notice of the extension shall be furnished
by the Committee to the Claimant within the initial 90-day period (45-day
period, in the event of a claim for Disability benefits) and in no event shall
such an extension exceed a period of 90 days from the end of the initial 90-day
period (provided that, in the case of a claim for Disability benefits, the
initial extension shall not continue past the 30th day after the expiration of
the original 45-day period, with a second 30-day extension available upon proper
notice if necessary). Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Committee
expects to render a decision on the claim, and in the case of a claim for
Disability benefits, shall specify the standards under which entitlement to
benefits will be decided, the unresolved issues remaining, and the additional
information needed to resolve those issues, and shall grant the Disability
claimant at least 45 days to supply the necessary additional information.


10.3.Review of a Denied Claim. Within 60 days (180 days, in the event of a claim
for Disability benefits) after receiving a notice from the Committee that a
claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. In connection with the review, the Claimant
(or the Claimant’s duly authorized representative): (a) may review pertinent
documents; (b) may submit written comments or other documents; and/or (c) may
request a hearing, which the Committee, in its sole discretion, may grant. In
the event of a claim for Disability benefits, the decision on review shall be
made by a named fiduciary independent of the person who denied the original
claim, and that reviewing fiduciary shall not defer to the initial review, shall
provide for an independent medical review of any medical judgments, and shall
identify any medical or vocational experts whose advice was obtained in
connection with the claim. The Committee may choose to have one or more members
decide the initial claim and then recuse themselves from the appellate process
or may make other arrangements to ensure an independent review of Disability
claims.


10.4.Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days (45 days, in the event of a claim for
Disability benefits) after the filing of a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
120 days (90 days, in the event of a claim for Disability benefits) after such
date. Such decision must be written in a manner calculated to be understood by
the Claimant, and it must contain: (a) specific reasons for the decision; (b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and (c) inform the Claimant that he or she is entitled, upon request
and free of charge, reasonable access to, and copies of, relevant documents and
other relevant information, and (d) inform the Claimant of his or her right,
subject to the requirements of Section 10.06 below, to bring suit under Section
502(a) of ERISA now that his or her claim has been denied on appeal. In the
event of a claim for Disability benefits, the notice shall also identify any
internal protocol, policy or guideline relied upon or state that such a
protocol, policy or guideline was relied upon and will be provided free of
charge upon request, and provide an explanation of any scientific or clinical
judgment underlying a “medical necessity” or “experimental treatment”
determination (if any) or a statement that such a determination was made and
that an explanation will be provided free of charge upon request, and contain
such other information as is required by the Department of Labor regulations.
All decisions on review shall be final and binding with respect to all concerned
parties.


10.5.Disability Claims. Notwithstanding the foregoing, unless otherwise required
by law, the special rules applicable to Disability claims shall not apply if the
Plan terms Committee’s uniformly-applicable policy requires reliance exclusively
on determinations by the entity responsible for deciding such matters under the
Company’s long-term disability plan or determinations by the Social Security
Administration when deciding whether or not a Participant is Disabled.






--------------------------------------------------------------------------------




10.6.Arbitration. A Claimant’s compliance with the foregoing provisions of this
Article 10 is a mandatory prerequisite to a Claimant’s right to commence any
arbitration with respect to any claim for benefits under the Plan. Any dispute,
claim or controversy that may arise between a Participant and the Company or any
other person (the “Claims”) under the Plan is subject to arbitration, unless
otherwise agreed to in writing by the Participant and the Company. To the extent
that such Claims are required to be arbitrated under the rules, constitutions,
or by-laws of the FINRA, as amended form time to time, they will be arbitrated
in accordance with the policies and procedures established by the FINRA. If
either the FINRA declines to administer an arbitration of any Claims or the
FINRA rules do not allow for arbitration of any Claims, the Claims shall be
finally decided by arbitration conducted pursuant to the Commercial Dispute
Resolution Procedures of the American Arbitration Association (the “AAA”), and
its Supplementary Rules for Securities Arbitration, or other applicable rules
promulgated by the AAA. In addition, all claims, statutory or otherwise, which
allege discrimination or other violation of employment laws, including but not
limited to claims of sexual harassment, shall be finally decided by arbitration
pursuant to the AAA unless otherwise agreed to in writing by a Participant and
the Company. By agreement of a Participant and the Company in writing, disputes
may be resolved in arbitration by a mutually agreed-upon organization other than
the FINRA or the AAA. In consideration of the promises and the compensation
provided in this Plan, neither a Participant nor the Company shall have a right:
(a) to arbitrate a Claim on a class action basis or in a purported
representative capacity on behalf of any Participants, employees, applicants or
other persons similarly situated; (b) to join or to consolidate in an
arbitration Claims brought by or against another Participant, employee,
applicant or the Participant, unless otherwise agreed to in writing by the
Participant and the Company; (c) to litigate any Claims in court or to have a
jury trial on any Claims; and (d) to participate in a representative capacity or
as a member of any class of claimants in an action in a court of law pertaining
to any Claims. Nothing in this Plan relieves a Participant or the Company from
any obligation the Participant or the Company may have to exhaust certain
administrative remedies before arbitrating any claims or disputes under this
Article 10.06. Either a Participant or the Company may compel arbitration of any
Claims filed in a court of law. In addition, either a Participant or the Company
may apply to a court of law for an injunction to enforce the terms of the Plan
pending a final decision on the merits by an arbitration panel pursuant to this
provision. The Company shall pay all fees, costs or other charges charged by the
AAA or any other organization administering arbitration proceeding agreed upon
pursuant to this Article 10 that are above and beyond the filing fees of the
federal or state court in the jurisdiction in which the dispute arises,
whichever is less. A Participant or the Company shall each be responsible for
their own costs of legal representation, if any, except where such costs of
legal representation may be awarded as a statutory remedy by the arbitrator. Any
award by an arbitration panel shall be final and binding upon a Participant or
the Company. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. This provision is covered and enforceable under the terms of the Federal
Arbitration Act.


Article 11
Trust


11.1.Establishment of the Trust. The Company may establish one or more Trusts to
which the Employers may transfer such assets as the Employers determine in their
sole discretion to assist in meeting their obligations under the Plan.


11.2.Interrelationship of the Plan and the Trust. The provisions of the Plan and
the relevant Annual Enrollment Materials and Award Materials shall govern the
rights of a Participant to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the Employers, Participants
and the creditors of the Employers to the assets transferred to the Trust.






--------------------------------------------------------------------------------




11.3.Distributions from the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
the Plan.


Article 12
Miscellaneous


12.1.Unfunded Status of Plan. All Plan Accounts and all credits and other
adjustments to such Plan Accounts shall be bookkeeping entries only and shall be
utilized solely as a device for the measurement and determination of amounts to
be paid under the Plan. No Plan Accounts, credits or other adjustments under the
Plan shall be interpreted as an indication that any benefits under the Plan are
in any way funded.


12.2.Section 409A.


(a)It is intended that the Plan (including all amendments thereto) comply with
the requirements of Section 409A so as to prevent the inclusion in gross income
of any benefits accrued thereunder in a taxable year prior to the taxable year
or years in which such amount would otherwise be actually distributed or made
available to the Participants. The Plan shall be administered and interpreted in
a manner that is consistent with such intention and the Company’s Policy
Regarding Section 409A Compliance.


(b)Notwithstanding the terms of Articles 2.11, 3.05 and 4.05, to the extent that
a distribution to a Participant who is a Specified Employee at the time of his
or her Termination of Employment is required to be delayed by six months
pursuant to Section 409A, such distribution shall be made no earlier than the
first day of the seventh month following the Participant’s Termination of
Employment. The amount of such payment will equal the sum of the payments that
would have been paid to the Specified Employee during the six-month period
immediately following the Specified Employee’s Termination of Employment had the
payment commenced as of such date. If the Specified Employee elected to receive
installment payments, the remaining balance of the Specified Employee’s Annual
Deferral Accounts shall be paid in the remaining substantially equivalent
installments. For purposes of this Article 12.02, “Specified Employee” shall
mean a key employee as defined under Section 409A, as determined in accordance
with the Company’s Policy Regarding Section 409A Compliance.


12.3.Offsets. Notwithstanding anything in the Plan to the contrary, to the
maximum extent permissible by Section 409A and applicable law, any amount
otherwise due or payable under the Plan may be forfeited, or its payment
suspended, at the discretion of the Committee, to apply toward or recover any
claim the Company may have against the Participant, including but not limited
to, for the enforcement of the Company’s Detrimental Conduct provisions under
its long-term incentive award plan, to recover a debt to the Company or to
recover a benefit overpayment under a Company benefit plan or program. No
amounts shall be offset against a Participant’s Plan Accounts prior to the date
on which the offset amounts would otherwise be distributed to the Participant
unless otherwise permitted by Section 409A. An offset shall be made only to the
extent and in the manner permitted by the Company’s Policy Regarding Section
409A Compliance.


12.4.Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of any Employer. For purposes of the payment of
benefits under the Plan, any and all of an Employer’s assets, shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.


12.5.Other Benefits and Agreements. The benefits provided for a Participant
under the Plan are in




--------------------------------------------------------------------------------




addition to any other benefits available to such Participant under any other
plan or program for Employees of an Employer. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program except as
may otherwise be expressly provided.


12.6.Liability for Payment. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Annual Enrollment Forms, as entered
into between an Employer and a Participant. An Employer shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan and his
or her Annual Enrollment Forms.


12.7.Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


12.8.Not a Contract of Employment. The terms and conditions of the Plan and the
Annual Election Form under the Plan shall not be deemed to constitute a contract
of employment between an Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, except as otherwise provided in a written employment agreement.
Nothing in the Plan, the Annual Enrollment Materials or any Award Materials
shall be deemed to give a Participant the right to be retained in the service of
an Employer as an Employee or to interfere with the right of an Employer to
discipline or discharge the Participant at any time.


12.9.Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.


12.10.Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.


12.11.Captions. The captions of the articles and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


12.12.Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by federal law, shall be
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws, and construed accordingly.






--------------------------------------------------------------------------------




12.13.Notice.


(a)Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:


Ameriprise Financial, Inc.
360 Ameriprise Financial Center
Minneapolis, Minnesota 55474
Attn: Vice President, Benefits
with a copy to:
General Counsel’s Office


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.


(b)Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


12.14.Successors. The provisions of the Plan shall bind and inure to the benefit
of the Employer and its successors and assigns and the Participant and the
Participant’s Beneficiary, heirs and assigns.


12.15.Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will or under the laws of intestate
succession.


12.16.Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.


12.17.Incompetent. If the Committee determines in its discretion that a benefit
under the Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any Company liability under the Plan for such payment
amount.


12.18.Insurance. The Employers, on their own behalf or on behalf of the Trustee,
and, in their sole discretion, may apply for and procure insurance on the life
of the Participant, in such amounts and in such forms as the Trust may choose.
The Employers or the Trustee, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Employers
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Employers have applied for insurance.


12.19.Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of the Participant’s Employer (which might then be
composed of new members) or a stockholder of the Participant’s Employer, or of
any




--------------------------------------------------------------------------------




successor corporation might then cause or attempt to cause the Participant’s
Employer or such successor to refuse to comply with its obligations under the
Plan and might cause or attempt to cause the Participant’s Employer to
institute, or may institute, arbitration or litigation seeking to deny
Participants the benefits intended under the Plan. In these circumstances, the
purpose of the Plan could be frustrated. Accordingly, if, following a Change in
Control, it should appear to any Participant that the Company, the Participant’s
Employer or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder, or if the Company, such
Employer or any other person takes any action to declare the Plan void or
unenforceable or institutes any arbitration, litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company and the Participant’s Employer
irrevocably authorize such Participant to retain counsel of his or her choice at
the expense of the Company and the Participant’s Employer (who shall be jointly
and severally liable) to represent such Participant in connection with the
initiation or defense of any arbitration, litigation or other legal action,
whether by or against the Company, the Participant’s Employer or any director,
officer, stockholder or other person affiliated with the Company, the
Participant’s Employer or any successor thereto in any jurisdiction; provided,
however, that in the event that the trier in any such legal action determines
that the Participant’s claim was not made in good faith or was wholly without
merit, the Participant shall return to the Company and the Participant’s
Employer any amount received pursuant to this Article 12.19. Any reimbursements
shall be paid in accordance with the Company’s Policy Regarding Section 409A
Compliance.


12.20.Electronic Documents Permitted. Subject to applicable law, Annual Election
Forms, Annual Enrollment Materials, Award Materials, Beneficiary Designation
Forms and other forms or documents may be in electronic format or made available
through means of online enrollment or other electronic transmission.




* * * * *


































--------------------------------------------------------------------------------










Ameriprise Advisor Group Deferred Compensation Plan


Schedule A
January 1, 2016


Employers


•
Ameriprise Financial Services, Inc.





